In an action by respondent Dorothy M. Dyer to recover damages for personal injuries and by her husband for incidental medical expenses and loss of services, the appeal is from the judgment entered on the verdict of the jury in favor of respondents. The injuries are claimed to have resulted from an electric shock caused by exposed wiring in the attachment cord of a machine owned by and in the control of appellant, on which she was working. Judgment reversed and a new trial granted, with costs to the appellant to abide the event. In our opinion, the verdict is against the weight of the evidence. The evidence is insufficient to support the finding, implicit in the verdict, that the exposed wiring was in the attachment cord rather than in the building wiring system. Wenzel, Acting P. J., Murphy, Ughetta, Hallinan and Kleinfeld, JJ., concur.